Citation Nr: 1528372	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-10 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for an acquired psychiatric disability, initially characterized as depressive disorder with alcohol abuse in remission and   evaluated as 30 percent disabling prior to January 6, 2015, and then characterized as posttraumatic stress disorder (PTSD) and evaluated as 50 percent disabling thereafter. 

2.  Entitlement to an evaluation in excess of 10 percent for painful burn scar of the left upper extremity. 

3.  Entitlement to an evaluation in excess of 60 percent for inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1951 to August 1953. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In an April 2012 rating decision, the RO granted service connection for inguinal hernia and assigned a non-compensable evaluation effective December 15, 2011.  In an August 2013 rating decision, the RO granted service connection for depressive disorder with alcohol abuse in remission and assigned a 30 percent disability evaluation effective February 20, 2013.  

In an August 2013 rating decision, the RO increased the disability evaluation for inguinal hernia to 60 percent effective December 15, 2011.  While the RO assigned the highest evaluation under the rating code, it did not assign the maximum disability rating possible and the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

Then in a March 2015 rating decision, the RO, in relevant part, increased the disability evaluation for the acquired psychiatric disability to 50 percent disabling effective January 6, 2015 and recharacterized the disability as PTSD.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  Id. 

Additionally, in the March 2015 rating decision, the RO granted service connection for painful burn scar of the left upper extremity and assigned a 10 percent disability evaluation effective February 20, 2013.   

On his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was subsequently scheduled for him in May 2015.  However, in a May 2015 correspondence, the Veteran indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in an April 2012 rating decision, the RO granted service connection for inguinal hernia and assigned a non-compensable evaluation effective December 15, 2011.  In February 2013, the Veteran filed a notice of disagreement with this rating decision.  Subsequently, in an August 2013 rating decision, the RO increased the disability evaluation for inguinal hernia to 60 percent effective December 15, 2011.  Although the RO issued a rating decision in August 2013, it did not issue a statement of the case pertaining to this issue.  Because the notice of disagreement placed the issue of an increased evaluation for inguinal hernia in appellate status, the matter must be remanded for the RO to issue a statement of the case addressing this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Similarly, in the March 2015 rating decision, the granted service connection for painful burn scar of the left upper extremity and assigned a 10 percent disability evaluation effective February 20, 2013.   Thereafter, the Veteran filed a notice of disagreement in May 2015.  The RO has not yet issued a statement of the case as to this issue.  Therefore, the matter must be remanded for the RO to issue a statement of the case addressing this claim.  See id. 

As to an increased evaluation for an acquired psychiatric disability, in a telephone contact with an RO employee in December 2014, the Veteran requested that the RO obtain his treatment records for depression from the VA Medical Center in Manchester.  He indicated that he was scheduled for an appointment in December 29, 2014.  Review of the claims folder shows that only VA treatment records dated up to August 2014 have been obtained.  Therefore, on remand, all outstanding records must be obtained. 
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from August 2014 to the present, and specifically an appointment on December 29, 2014. 

2.  After obtaining any additional evidence as directed above, the AOJ should issue a statement of the case (SOC) addressing the issues of increased evaluation for inguinal hernia and painful burn scar of the left upper extremity.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased evaluation for an acquired psychiatric disability, currently characterized as PTSD, should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




